El Juez Asociado Señoe Oóedova Dávila
emitió la opinión del tribunal.
Áureo Ocasio Rivera, declarado culpable de nn delito de adulterio en 17 de diciembre de 1936, y condenado a sufrir la pena de un año de cárcel, $100 de multa y las costas, apeló de la sentencia, y, habiendo transcurrido el término señalado por la ley sin solicitar orden alguna para la transcripción de evidencia, pide ahora que esta corte le conceda autorización para radicar la referida transcripción dentro de un término razonable. Basa su petición el acusado en que el Lie. Justo A. Casablanca cesó como abogado del caso estando el peticio-nario en la creencia de que se había solicitado y obtenido la correspondiente orden sobre transcripción de evidencia den-tro del término legal. Alega que basado en esta creencia pi-dió al taquígrafo que actuó en el juicio que preparase cuanto antes la transcripción de evidencia, cuyo importe tiene satis-fecho, y que por carta del citado taquígrafo ha sabido que no -se pidió dentro del término legal la orden referida. Añade, por conducto de su nuevo abogado Sr. Ismael Soldevila, que en lo acontecido no ha mediado culpa de ;S'u parte y que no habrá demora innecesaria en la. prosecución del recurso, ya que el taquígrafo del tribunal de distrito ha prometido pre-*175parar la transcripción dentro de nn breve plazo. Las razo-nes aducidas en apoyo de la petición no parecen suficientes para conceder el término solicitado. No dice el acusado que estuviese en la creencia de que se babía solicitado la trans-cripción de evidencia, porque su abogado le suministrara erró-neamente esta información. Su creencia, en todo caso, debe surgir de haberse figurado que se babía cumplido con este requisito por parte del referido abogado. No se explica en la moción cuándo fué que cesó el Sr. Casablanca en la repre-sentación del acusado ni se expone excusa alguna para la negligencia de su abogado, si es que la bubo. Tampoco ex-pone el acusado en su moción becbos de los cuales podamos nosotros deducir que la apelación tiene méritos bastantes para que este tribunal pueda ejercer su discreción en su favor. No se ba ofrecido ni la más remota alegación relacio-nada con los méritos del caso. Ni siquiera se sienta bajo ju-ramento la afirmación de que la apelación sea meritoria.

No ha lugar a conceder él término solicitado.